PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MIR, NAZIR
Application No. 16/672,456
Filed: 2 Nov 2019
For: RESEALABLE PACKAGING DEVICE AND METHOD FOR PACKAGING FOOD PRODUCT
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.181 filed October 21, 2020. This is also a decision in response to the petition to revive under 37 CFR 1.137(a) filed March 1, 2021 and automatically granted March 1, 2021.

The application became abandoned April 11, 2020 for failure to timely submit a proper reply to the non-final Office action mailed February 10, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed October 20, 2020.

DECISION UNDER 37 CFR 1.181

The petition under 37 CFR 1.181 to withdraw the holding of abandonment is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Petitioner argues that the filing of the terminal disclaimers on April 7, 2020 were a bona fide attempt to advance prosecution of the application. Petitioner state: 

Neither the rules nor code require an Applicant to reply and/or provide language in response to matters not raised in an action or simply to adhere to some misapplied procedural construct. Nowhere within the Non-Final Office Action, nor in any other communications, did the Office present additional substantive rejections of the claims for the above identified application. Under 37 CFR 1.111(b) Applicant acknowledges that a 

Petitioner’s arguments have been carefully considered, but are not found convincing. The submission of a terminal disclaimer in response to the Office communication is not a proper reply to the Office communication. In accordance with 37 CFR 1.111(b), “in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”

The terminal disclaimers filed March 30, 2020 and April 7, 2020 were filed pursuant to 37 CFR 1.321 and are not considered a bona fide attempt to advance the application. The terminal disclaimers were not a proper reply to the non-final Office action within the meaning of 37 CFR 1.111 as the terminal disclaimers did not include a written response from applicant with respect to the rejected claims. Absent a written response from applicants that points out any errors in the Office Action or sets forth why the claims would be patentable, a terminal disclaimer in and of itself is not a proper response to the non-final Office action. 



Moreover, petitioner herein has acknowledged that the application is in fact abandoned by virtue of the petition to revive under 37 CFR 1.137(a), filed March 1, 2021, acknowledging that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional.

As petitioner has failed to establish that a proper reply to the non-final Office action was timely filed, the holding of abandonment will not be withdrawn.

Any renewed petition must establish that a proper written reply to the non-final Office action in accordance with 37 CFR 1.111(b) was timely submitted.

DECISION UNDER 37 CFR 1.137(a)

A petition to revive under 37 CFR 1.137(a) was filed March 1, 2021 and improperly granted on March 1, 2021. As such, the petition decision mailed March 1, 2021 is hereby WITHDRAWN and the revival of the application is hereby VACATED.

The petition to revive under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).
 
The instant petition fails to satisfy requirement (1) set forth above. The required reply to the non-final Office action has not been submitted.

Any request for reconsideration of this decision must be accompanied by the required reply to the non-final Office action in accordance per 37 CFR 1.111.

Further correspondence with respect to this matter should be addressed as follows:

Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By facsimile:		(571) 273-8300

By hand delivery:	U.S. Patent and Trademark Office
Customer Window, Mail Stop Petition
Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Petitions Attorney
Office of Petitions